3Tn tbe Wniteb ~tates ~ourt of jfeberal ~laims
                                  No. 17-956C (Pro Se)
                       (Filed: October 3, 2017 Not for Publication)
                                               J




                              )                    Keywords: Pro Se Complaint; Subject
DIMITRJ KAPURANI,             )                    Matter Jurisdiction; RCFC 12(b)(l).
                              )
                Plaintiff,    )                                               FILED
                              )
     v.                       )                                             OCT - 3 2017
                              )
                                                                           U.S. COURT OF
THE UNITED STATES OF AMERJCA, )                                           FEDERAL CLAIMS
                              )
                Defendant.    )
~~~~~~~~~~)

Dimitri Kapurani, Streamwood, IL, pro se.

Sonia Marie Orfield, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, Washington, DC, with whom were Lisa L. Donahue, Assistant
Director, Robert E. Kirschman, Jr., Director, and Chad A. Readier, Acting Assistant
Attorney General, for Defendant.

                                OPINION AND ORDER

KAPLAN, Judge.

        This case is cunently before the Court on the government's motion to dismiss for
lack of jurisdiction pursuant to Rule 12(b)(l) of the Rules of the Court of Federal Claims
(RCFC) or in the alternative pursuant to RCFC 12(b)(6) for failure to state a claim. The
plaintiff in this case, Dimitri Kapurani, acting pro se, has filed a complaint against the
United States seeking an award to him of $50,000,000.

         Mr. Kapurani's complaint offers very little detail regarding the nature of his
claims. He appears to allege that he has been improperly hospitalized in state mental
institutions more than fifteen times since he was a child. Comp!. at 1-2, Docket No . 1. He
also asserts that he has been "tortured by the president who was born at [Q]ueen
Kapiolani Medical [C]enter for [W]omen and [C]hildren," which the Court takes as a
reference to President Obama, whom he also claims "wr[o]te abusive speeches" about
him. Id. Mr. Kapurani further alleges that he was raped by a doctor, apparently while he
was in a Kaiser Permanente medical facility in California. Id.

       In deciding a motion to dismiss for lack of subject matter jurisdiction, the court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in
favor of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163
(Fed. Cir. 2011). However, the court may also "inquire into jurisdictional facts" to

                                                             7017 1450 DODD 6959 9627
determine whether it has jurisdiction. Rocovich v. United States, 933 F.2d 991, 993 (Fed.
Cir. 1991). It is well established that complaints filed by prose plaintiffs (as is this one),
are held to "less stringent standards than formal pleadings drafted by lawyers." Haines v.
Kerner, 404 U.S. 519, 520 (1972). Nonetheless, even prose plaintiffs must persuade the
Court that jurisdictional requirements have been met. Bernard v. United States, 59 Fed.
CL 497, 499 (2004), affd, 98 Fed. App'x 860 (Fed. Cir. 2004).

        The Court of Federal Claims has jurisdiction under the Tucker Act to hear "any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. § 149l(a)(l) (2006). The Tucker Act waives the sovereign
immunity of the United States to allow a suit for money damages, United States v.
Mitchell, 463 U.S. 206, 212 (1983), but it does not confer any substantive rights. United
States v. Testan, 424 U.S. 392, 398 (1976). Therefore, a plaintiff seeking to invoke the
court's Tucker Act jurisdiction must identify an independent source of a substantive right
to money damages from the United States arising out of a contract, statute, regulation or
constitutional provision. Jan's Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d
1299, 1306 (Fed. Cir. 2008).

        In this case, Mr. Kapurani has failed to identify a source of a substantive right to
damages based on his claim. Thus, to the extent that Mr. Kapurani's claims concerning
his institutionalization (including his allegation of rape) are based on the actions of state
employees or private actors, this Court lacks jurisdiction to consider them because the
Tucker Act applies only to suits against the United States. See United States v.
Sherwood, 312 U.S. 584, 588 (1941) ("[I]fthe relief sought is against others than the
United States the suit as to them must be ignored as beyond the jurisdiction of the
court."). And assuming that Mr. Kapurani's claims that President Obama "tortured" him
could be construed as claims that his rights under the Fourth Amendment, the Fifth
Amendment's Due Process Clause, or the Eighth and Fourteenth Amendments were
violated, this Court lacks jurisdiction over such claims as well because those
constitutional provisions are not money-mandating. Trafny v. United States, 503 F.3d
1339, 1340 (Fed. Cir. 2007) (Eighth Amendment); Brown v. United States, 105 F.3d 621,
623 (Fed. Cir. 1997) (Fourth Amendment); Crocker v. United States, 125 F.3d 1475,
1476 (Fed. Cir. 1997) (Fifth Amendment's Due Process Clause); LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (Due Process and Equal Protection Clauses
of Fourteenth Amendment). Finally, Mr. Kapurani's claims that President Obama wrote
abusive speeches about him are also outside of this Court's jurisdiction because they
sound in tort, and this Court lacks jurisdiction over tort claims. Keene Coro. v. United
States, 508 U.S. 200, 214 (1993).




                                              2
                                    CONCLUSION

        Based on the foregoing, the government's motion to dismiss is GRANTED and
Plaintiffs' claims are DISMISSED without prejudice for lack of subject matter
jurisdiction. 1

       IT IS SO ORDERED.




                                                   ELAINE D. KAPLAN
                                                   Judge




1 Mr. Kapurani has also filed a motion to proceed in forma pauperis, Docket No. 4, which
the Court GRANTS solely for purposes of ruling on the government's motion to dismiss.
Further, the Court has received an additional document from Mr. Kapurani, which the
Court will treat as a response to the government's motion. The document shall be filed by
the Court's leave.



                                            3